EXHIBIT 99.7 NOVITRON INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA FINANCIAL INFORMATION We have included on the following pages our unaudited pro forma consolidated balance sheet as of March 31, 2003 and our unaudited pro forma consolidated statement of operations for our fiscal year ended March 31, 2003. These pro forma financial statements reflect the following transactions, occurring on April 29, 2003: The acquisition of Landmark Scientific, Inc. ("Landmark"), The acquisition of Group Practice Services Incorporated ("GPSI"); and The acquisition of substantially all of the assets of Elan Diagnostics, Inc. ("EDx"). In accordance Statement of Financial Accounting Standards No. 141, "Business Combinations," we will use the purchase method of accounting for these transactions. Under this standard, the assets and liabilities of the acquired companies, including all intangible assets, will be recorded at fair value. All intangible assets will be amortized over their estimated useful lives with the exception of goodwill, which is not amortized. The financial position, results of operations and cash flows of the acquired companies will be included in our financial statements for periods after April 29, 2003. The unaudited pro forma consolidated statement of operations gives effect to the acquisitions as if the transactions had occurred on April 1, 2002, and include our results of operations for the twelve months ended March 31, 2003 and the results of operations of the acquired companies for the twelve months ended December 31, 2002. Management does not believe that the adjustments necessary to conform the results of operations to our fiscal year would be material. The unaudited pro forma consolidated balance sheet gives effect to the acquisitions as if the transactions had occurred on March 31, 2003. We have not yet finalized the valuation and purchase price allocation of the acquired assets and liabilities of the acquired companies; accordingly, the final purchase price allocations may differ from the estimates presented herein. The pro forma financial statements should be read in conjunction with the historical financial statements and related notes thereto. The unaudited pro forma combined financial information is provided for informational purposes only and is not necessarily indicative of our operating results that would have occurred had the acquisitions been consummated on the dates, or at the beginning of the period, for which the consummation of the acquisitions is being given effect, nor is it necessarily indicative of our future operating results. The unaudited pro forma adjustments do not reflect any operating efficiencies and cost savings that management believes are achievable. NOVITRON INTERNATIONAL, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF OPERATIONS (in thousands except share and per share data) Historical Novitron International Mar. 31, 2003 Historical Elan Diagnostics Dec. 31, 2002 Historical Landmark Scientific Dec. 31, 2002 Historical Group Practice Services Dec. 31, 2002 Notes Pro forma Adjustments Pro forma Novitron International Net sales $15,870 $29,546 $1,946 $5,183 E $(196) 52,348 Cost of goods sold (10,929) (16,007) (1,265) (2,392) E,H (433) (31,035) Gross profit 4,941 13,539 681 2,791 (639) 21,313 Sales and marketing expense 1,618 6,759 8,377 Research and development 1,074 1,027 2,101 General and administrative 1,862 4,512 648 2,693 E,G 436 10,151 Goodwill impairment charge 6,408 39 K (6,447) 0 Total operating expense 4,553 18,706 687 2,693 (6,011) 20,628 Income (loss) from operations 387 (5,167) (6) 99 5,372 685 Other income (expense): Interest expense (31) (62) I (234) (326) Interest income 49 167 218 Other (34) 1 (130) C 101 (62) Income (loss) before income tax and minority interest 372 (4,999) (5) (93) 5,239 515 Income tax expense (243) (17) L (57) (317) Minority interest (14) (14) Net income (loss) $116 $(4,999) $(5) $(110) $5,182 $184 Weighted average share of common stock outstanding Basic 1,847,288 1,847,288 Diluted 1,912,794 250,000 2,222,500 4,385,294 Earnings per share Basic $0.06 $0.10 Diluted $0.06 $0.04 See notes to unaudited pro forma consolidated financial statements. NOVITRON INTERNATIONAL, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET MARCH 31, 2003 (in thousands) Historical Novitron International Historical Elan Diagnostics Historical Landmark Scientific Historical Group Practice Services Notes Pro forma Adjustments Pro forma Novitron International ASSETS CURRENT ASSETS Cash & cash equivalents $799 $4 $27 $72 A,C $(4) $897 Accounts receivable, net 3,461 4,955 122 1,332 9,870 Inventory 4,148 6,309 445 237 11,139 Notes receivable 300 B (300) - Receivable from affiliated company 361 62 C,D -423 0 Receivable from former affiliates 3,619 -3,619 0 Receivable from affiliated company 3,815 361 106 A,D (4,282) - Prepaid expenses and other current assets 480 453 32 111 A (121) 955 Total current assets 8,888 15,536 1,287 1,858 (4,707) 22,861 Plant & equipment - net 1,043 1,670 4 322 2 (435) 2,605 Other assets 1,266 2,196 19 133 A,H 851 4,465 Goodwill 3,515 0 1,139 2 1,096 5,750 TOTAL ASSETS $11,198 $22,917 $1,310 $3,452 $(3,195) $35,682 See notes to unaudited pro forma consolidated financial statements. NOVITRON INTERNATIONAL, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET MARCH 31, 2003 (in thousands) Historical Novitron International Historical Elan Diagnostics Historical Landmark Scientific Historical Group Practice Services Notes Pro forma Adjustments Pro forma Novitron International LIABILITIES CURRENT LIABILITIES Current portion of long-term debt $29 $- $- $- J $5,500 $5,529 Due to shareholder 619 C (619) - Accounts payable 3,332 977 116 902 A,D (461) 4,866 Accrued expenses 1,903 2,733 25 125 A,F 349 5,135 Customer advances 49 2,019 34 2,101 Accrued federal & state taxes 235 235 Payables to affiliated companies 64 D,E -64 0 Note payable to affiliated Company 0 361 C -361 0 Payables to affiliated companies 0 12,800 94 361 A,D (13,255) - Total current liabilities 5,548 18,529 235 2,041 (8,487) 17,866 Long-term liabilities 304 1,559 1,863 STOCKHOLDERS EQUITY Preferred stock - Series A Convertible 0 C,F 2 2 Common stock 19 527 3,004 0 A,B,C (3,531) 19 Additional paid-in-capital 4,938 41,315 1,602 A,C,J (32,312) 15,543 Retained earnings (deficit) 305 (39,014) (1,929) (191) A,B,C,E 41,134 305 Other comprehensive income 140 140 Treasury stock (56) (56) Total equity 5,346 2,828 1,075 1,411 5,293 15,953 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $11,198 $22,917 $1,310 $3,452 $(3,295) $35,682 See notes to unaudited pro forma consolidated financial statements. Note (1)  Basis of Presentation The unaudited pro forma combined financial information has been prepared using the purchase method of accounting, whereby the total cost of the acquisitions has been allocated to the tangible and intangible assets acquired and liabilities assumed based on their respective fair values at the effective date of each acquisition. For the Landmark and GPSI mergers and the EDx acquisition, such allocations will be based on studies and valuations, which are currently being finalized. Accordingly, the allocations reflected in the unaudited pro forma combined financial information are preliminary and subject to revision. The unaudited pro forma combined financial information is provided for informational purposes only and is not necessarily indicative of Novitron's operating results that would have occurred had the acquisitions been completed on the dates, or at the beginning of the period, for which the consummation of the acquisitions is being given effect. Furthermore, the unaudited pro forma combined financial information does not purport to project the future financial position or operating results of the combined company. Note (2)  Purchase Price Landmark Scientific, Inc. The aggregate purchase price paid for Landmark Scientific is estimated at $1.2 million, including acquisition costs, based upon the closing price of Novitron common stock on the Nasdaq SmallCap Market as of November 15, 2002. In connection with this acquisition, Novitron agreed to issue 2.5 shares of Novitron Series A Nonvoting Convertible Preferred Stock for each outstanding share of Landmark Scientific common stock. The purchase price for Landmark Scientific has been allocated to the estimated fair value of assets acquired and liabilities assumed. The preliminary purchase price allocation is based on Novitron's current estimates of respective fair values. Some allocations will be based on studies and valuations that are currently being finalized.
